                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

RODRICK EUGENE HARRIS        §
McLennan County #89712       §
                             §
V.                           § W-18-CA-357-ADA
                             §
SOUTHWESTERN CORRECTIONS, et §
al.                          §


                                 FINAL JUDGMENT

      Before the Court is the above-entitled cause. Upon review of the entire case file

and this Court’s Order which dismissed Plaintiff’s complaint, the Court renders the

following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

      IT IS HEREBY ORDERED that Plaintiff’s complaint is hereby DISMISSED

WITH PREJUDICE for failure to state a claim.

      IT IS FURTHER ORDERED that the above entitled cause of action is hereby

CLOSED.

 SIGNED on March 11, 2019




                                       ALAN D ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE




                                           1
